DETAILED ACTION
The Amendment filed November 29th, 2021 has been entered and fully considered. Claims 1, 5, 7-11, 15-26 and 28-39 are currently pending in this application. Claims 1, 10-11, 22 and 24 have been amended. Claims 2-4, 6, 12-14 and 27 have been previously cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10-11, 15-17, 22, 24-26, 28, 33, 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al., (hereinafter ‘Stewart’, U.S. PGPub. No. 2018/0303543) in view of Coates (hereinafter 'Coates', U.S. PGPub. No. 2019/0223949) and further in view of Viswanathan et al., (hereinafter ‘Viswanathan’, U.S. PGPub. No. 2018/0085160) and Govari et al., (hereinafter 'Govari', U.S. PGPub. No. 2017/0172666).
Regarding independent claim 1 and claim 10, Stewart discloses a system, comprising: an ablation device (device 12 in Fig. 5) including: a single linear shaft (elongate body 22) including a linear distal portion (distal portion 28) positionable near a tissue wall, the linear shaft configured to be deflectable along one or more portions proximal to the linear distal portion to position the linear distal portion near the tissue wall ([0065], actuation or control features that allow a user to control, deflect, steer... handle 42 may include one or more components such as a lever or knob for manipulating the elongate body 22 and/or additional components of the device 12); a plurality of collinear electrodes (electrodes 40A, distal tip electrode 40B; [0061], referred to as electrodes 40) disposed on the linear distal portion (28), the plurality of electrodes (40) including: a distal tip electrode having a first length (distal tip electrode 40B); and a set of proximal electrodes (see proximal electrodes 40A in Fig. 5) disposed proximal to the distal tip electrode (40B), a first spacing separating an adjacent pair of proximal electrodes of the set of proximal electrodes (see ‘first spacing’ of linear shaft 22 separating an adjacent pair of proximal electrodes 40A), a second spacing separating the most distal proximal electrode of the set of proximal electrodes from the distal tip electrode (see ‘second spacing’ of linear shaft 22 separating the most distal proximal electrode 40A of the set of proximal electrodes 40A from the distal tip electrode 40B), at least one of the proximal electrodes (40A) from the adjacent pair having a second length (as broadly claimed, at least one of the proximal electrodes 40 has a second length). Stewart further discloses a signal generator (generator 16) operatively coupled to the ablation device (12) and configured to activate the distal tip electrode (40B in Fig. 5) with a first polarity and the set of proximal electrodes (see proximal electrodes 40A in Fig. 5) with a second polarity opposite the first polarity ([0062], “device 12 may include more than one electrode 40, and adjacent electrodes 40 may have opposite polarities”; [0076], “method may be performed using only one device 12. In that case, the monophasic deliveries may be delivered in a bipolar manner. To accomplish this, the device may include more than one electrode 40 
Although Stewart discloses a distal tip electrode and a set of proximal electrodes and first and second spacing’s (see above), Stewart is silent regarding the first length being greater than the second length, and the second spacing being greater than the first spacing.
However, in the same field of endeavor, Coates teaches a similar system (10 in Fig. 1A; also see Figs. 1B-3B) including an ablation device (catheter 12) comprising an electrode array (14) including multiple electrodes (20a, 20b, 22a, 22b) along the elongated member (16). Coates teaches that “[o]ne or more electrode characteristics may influence an electric field generated by an electrode” ([0091]), including electrode length and spacing of neighboring electrodes ([0091]; [0093]). Coates further teaches “[e]lectrodes of electrode array 14 a may also be similar in construction and composition... [h]owever, in some examples, at least one electrode of electrode array 14 a may differ in at least one electrode characteristic from at least one other electrode of electrode array 14 a, such that the electric field 15 a generated by delivery of an electrical signal by each electrode 20 a, 20 b, 22 a, 22 b of electrode array 14 is substantially uniform along electrode array 14 a for a given tissue site” ([0095]). The electrodes of electrode array (14 a) may differ in length to generate substantially uniform electric fields or may be the same ([0096]-[0099]). Further, the electrodes “may be spaced any suitable distance from each other, and the spacing between the respective electrodes of electrode array 14 a as well as other dimensions of catheter 12 may vary based on the particular application for which catheter 12 is intended to be used” ([0100]). The spacing between the electrodes may be the same, “so that distal electrode 20 a and proximal electrode 20 b are spaced from their respective nearest neighboring electrodes by substantially the same 
Stewart in view of Coates are silent regarding a plurality of leads coupled to the plurality of electrodes, each lead having insulation configured to withstand a potential difference of at least about 700 V without dielectric breakdown. 
However, in the same field of endeavor, Viswanathan discloses a similar system comprising an ablation device (Figs. 1 and 3, see ablation system 100, ablation device 110, 300; [0083]) including a catheter (310) and a plurality of electrodes (electrodes 314) disposed on the distal portion of the catheter (see electrodes 314 at distal portion 312). The device includes a plurality of leads coupled to the plurality of electrodes ([0074]; [0082], “Each of the discussed herein may be connected to an insulated electrical lead”), each lead having insulation configured to withstand a potential difference of at least about 700 V without dielectric breakdown ([0082]). This configuration allows the electrodes to effectively deliver 
Lastly, although Stewart teaches a second spacing separating the most distal proximal electrode of the set of proximal electrodes from the distal tip electrode (see ‘second spacing’ of linear shaft 22 separating the most distal proximal electrode 40A of the set of proximal electrodes 40A from the distal tip electrode 40B), Stewart in view of Coates and Viswanathan are silent regarding the linear shaft comprising a flexible shaft portion, the flexible shaft potion having a portion length of the second spacing and a sensor disposed at the flexible shaft portion. Further, the combination is silent regarding a tracking device configured to track a location of the distal portion of the linear shaft during positioning, the tracking device including a field generator configured to generate at least one of electric fields or magnetic fields, wherein the sensor is configured to receive a set of signals in response to the generated fields for determining the location of the distal portion of the linear shaft.
However, in the same field of endeavor, Govari (Figs. 1-5) teaches a similar system (10) comprising an ablation device (catheter 14, distal tip 18 in Fig. 1; [0038], for ablative procedures) including a linear shaft comprising a flexible shaft portion (see Figs. 2-3; specifically Fig. 5 for ‘flexible’ shaft portion and spring 63). The flexible shaft portion includes a transmitter (61) and a receiver (59) that operate with a positioning subsystem. The positioning subsystem further comprises a magnetic position tracking arrangement that determines the position and orientation of the catheter (14) by generating magnetic fields in a predefined working volume and sensing these fields at the catheter, using field generating coils (28) fixed in a location pad positioned beneath the patient ([0044]; see coils 28 in Fig. 1; [0049]). The receiver (59) may be a set of three coils (such as that illustrated in Figure 4) and may 
Regarding claim 5, Stewart in view of Coates and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 1, but are silent regarding wherein the set of 
Viswanathan further teaches various configurations of electrode groupings and wirings ([0074], [0122]). In one configuration, Viswanathan teaches wherein the electrodes on a given spline are wired separately in order vary the order of activation of the electrodes, such as to activate the electrodes all at once or in a predetermined sequence ([0118]). Viswanathan further teaches that in some embodiments, “the electrodes may be electrically wired together within the spline, while in alternate embodiments they may be wired together in the handle of the device, so that these electrodes are at the same electric potential during ablation” ([0122]). In some embodiments, “adjacent distal electrodes and proximal electrodes may form an anode-cathode pair. For example, the distal electrodes may be configured as an anode and the proximal electrodes may be configured as a cathode” ([0122]). It is well known in the art (as can be seen in Viswanathan) to provide various electrode wiring configurations including independently wired electrodes or wherein the electrodes are wired together (so that the electrodes are at the same electric potential during ablation) ([0122]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Stewart in view of Coates and further in view of Viswanathan and Govari to further include wherein the set of proximal electrodes are jointly wired using a first lead from the plurality of leads, and the distal tip electrode is independently wired using a second lead from the plurality of leads as taught by Viswanathan. Doing so ensures that the paired electrodes are at the same electric potential during ablation ([0122]), thereby increasing control and uniformity.
Regarding independent claim 11 and claim 22, Stewart discloses an apparatus (device 12 in Fig. 5), comprising: a single linear shaft (elongate body 22) including a linear distal portion (distal portion 28) positionable near a tissue wall, the linear shaft configured to be deflectable along one or more portions proximal to the linear distal portion to position the linear distal portion near the tissue wall ([0065], actuation or control features that allow a user to control, deflect, steer... handle 42 may include one or more components such as a lever or knob for manipulating the elongate body 22 and/or additional 
Although Stewart discloses a set of distal electrodes including a distal tip electrode and a set of proximal electrodes (see above) and first, second and third spacing’s, Stewart is silent regarding the first spacing and the third spacing being less than the second spacing.
 However, in the same field of endeavor, Coates teaches a similar system (10 in Fig. 1A; also see Figs. 1B-3B) including an ablation device (catheter 12) comprising an electrode array (14) including multiple electrodes (20a, 20b, 22a, 22b) along the elongated member (16). Coates teaches that “[o]ne or more electrode characteristics may influence an electric field generated by an electrode” ([0091]), including electrode length and spacing of neighboring electrodes ([0091]; [0093]). Coates further teaches “[e]lectrodes of electrode array 14 a may also be similar in construction and composition... [h]owever, in some examples, at least one electrode of electrode array 14 a may differ in at least one electrode characteristic from at least one other electrode of electrode array 14 a, such that the electric field 15 a generated by delivery of an electrical signal by each electrode 20 a, 20 b, 22 a, 22 b of electrode array 14 is substantially uniform along electrode array 14 a for a given tissue site” ([0095]). The electrodes of electrode array (14 a) may differ in length to generate substantially uniform electric fields or may be the same ([0096]-[0099]). Further, the electrodes “may be spaced any suitable distance from each other, and the spacing between the respective electrodes of electrode array 14 a as well as other dimensions of catheter 12 may vary based on the particular application for which catheter 12 is intended to be used” ([0100]). The spacing between the electrodes may be the same, “so that distal electrode 20 a and proximal electrode 20 b are spaced from their respective nearest neighboring electrodes by substantially the same spacing (S1=S3). In some examples, all electrodes of electrode array 14 a may be spaced at substantially the same spacing (for example, S1=S2=S3). In other examples, the spacing between intermediate electrodes 22 a and 22 b may be different from the spacing between distal electrode 20 a or proximal electrode 20 b and their respective nearest neighboring electrodes in electrode array 14 a (for example, S2>S1 and S2>S3, or S2<S1 and S2<S3)” ([0100]). Further, Coates teaches that multi-electrode catheters, such as ablation catheters, including an array of substantially identical electrodes may generate a non-uniform electric field ([0061], therefore, it would be beneficial to provide at least one that differs in 
Stewart in view of Coates are silent regarding a plurality of leads coupled to the plurality of electrodes, each lead from the plurality of leads configured to deliver a voltage output having an amplitude of at least 700V to the plurality of electrodes without dielectric breakdown of its corresponding insulation .
However, in the same field of endeavor, Viswanathan discloses a similar system comprising an ablation device (Figs. 1 and 3, see ablation system 100, ablation device 110, 300; [0083]) including a catheter (310) and a plurality of electrodes (electrodes 314) disposed on the distal portion of the catheter (see electrodes 314 at distal portion 312). The plurality of electrodes includes a set of distal electrodes (see distal electrodes 314) and a set of proximal electrodes (see proximal electrodes 314). Further, the device includes a plurality of leads coupled to the plurality of electrodes ([0074]; [0082], “Each of the discussed herein may be connected to an insulated electrical lead”), each lead having insulation configured to withstand a potential difference of at least about 700 V without dielectric breakdown ([0082]). This configuration allows the electrodes to effectively deliver electrical energy and to ablate tissue through irreversible electroporation ([0082]), thereby increasing efficiency and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Stewart in view of Coates to include a plurality of leads coupled to the plurality of electrodes, each lead from the plurality of leads configured to deliver a voltage output having an amplitude of at least 700V to the plurality of electrodes without dielectric breakdown of its 
Lastly, although Stewart discloses a second spacing separating the most distal proximal electrode of the set of proximal electrodes from the most proximal distal electrode of the set of distal electrodes (see ‘second spacing’ of linear shaft 22 separating the most distal proximal electrode 40A of the set of proximal electrodes 40A from the most proximal distal electrode 40A of the set of distal electrodes 40A), Stewart in view of Coates and Viswanathan are silent regarding the linear shaft comprising a flexible shaft portion, the flexible shaft potion having a portion length of the second spacing and a sensor disposed at the flexible shaft portion. Further, the combination is silent regarding wherein the sensor, in response to at least one of electric fields or magnetic fields being generated by a field generator associated with a tracking device, is configured to receive a set of signals for determining a location of the distal portion.
However, in the same field of endeavor, Govari (Figs. 1-5) teaches a similar system (10) comprising an ablation device (catheter 14, distal tip 18 in Fig. 1; [0038], for ablative procedures) including a linear shaft comprising a flexible shaft portion (see Figs. 2-3; specifically Fig. 5 for ‘flexible’ shaft portion and spring 63). The flexible shaft portion includes a transmitter (61) and a receiver (59) that operate with a positioning subsystem. The positioning subsystem further comprises a magnetic position tracking arrangement that determines the position and orientation of the catheter (14) by generating magnetic fields in a predefined working volume and sensing these fields at the catheter, using field generating coils (28) fixed in a location pad positioned beneath the patient ([0044]; see coils 28 in Fig. 1; [0049]). The receiver (59) may be a set of three coils (such as that illustrated in Figure 4) and may provide a dual function. Govari teaches “[f]or a first function, the three coils act as a location detector for the distal end, by generating position-dependent signals from incident RF radiation produced by external field generating coils 28 (FIG. 1). The field generating coils 28 (typically also three) are fixed in a location pad that is positioned beneath a patient. Analysis of the position-dependent signal levels in the three receiving coils gives the location and the orientation of the distal end” ([0049]). Further, “[a]s a 
Regarding claim 15, Stewart in view of Coates and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 11, but are silent regarding wherein the set of proximal electrodes are jointly wired using a first lead from the plurality of leads, and the distal tip electrode and the adjacent distal electrode are jointly wired using a second lead from the plurality of leads.
Viswanathan further teaches various configurations of electrode groupings and wirings ([0074], [0122]). In one configuration, Viswanathan teaches wherein the electrodes on a given spline are wired separately in order vary the order of activation of the electrodes, such as to activate the electrodes all at once or in a predetermined sequence ([0118]). Viswanathan further teaches that in some embodiments, 
Regarding claim 16, Stewart in view of Coates and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 11, but are silent regarding wherein the two proximal electrodes are jointly wired using a first lead from the plurality of leads, the distal tip electrode is independently wired using a second lead from the plurality of leads, and one or more distal electrodes disposed proximal to the distal tip electrode are independently or jointly wired using one or more third leads from the plurality of leads. 
Viswanathan further teaches various configurations of electrode groupings and wirings ([0074], [0122]). In one configuration, Viswanathan teaches wherein the electrodes on a given spline are wired separately in order vary the order of activation of the electrodes, such as to activate the electrodes all at once or in a predetermined sequence ([0118]). Viswanathan further teaches that in some embodiments, “the electrodes may be electrically wired together within the spline, while in alternate embodiments they may be wired together in the handle of the device, so that these electrodes are at the same electric 
Regarding claim 17, Stewart in view of Coates and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 11, but are silent regarding wherein the linear shaft has a diameter of between about 1 mm and about 5 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the diameter of the linear shaft to have a diameter of between about 1 mm and about 5 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Regarding independent claim 24 and claim 26, Stewart (Fig. 5) discloses a method, comprising: positioning an ablation device (device 12) including a single linear shaft (elongate body 22) in a cardiac chamber of a heart of a subject such that a linear distal portion (distal portion 28) of the linear shaft (22) is near a first portion of a tissue wall with the linear shaft (22) set at a first orientation to the first portion of the tissue wall (see [0023] -[0025] for treatment location within chamber of the heart; 
Although Stewart discloses a first and second spacing, Stewart is silent regarding the most distal proximal electrode of the set of proximal electrodes and the most proximal distal electrode of the set of distal electrodes separated by a second spacing greater than the first spacing.
 However, in the same field of endeavor, Coates teaches a similar system (10 in Fig. 1A; also see Figs. 1B-3B) including an ablation device (catheter 12) comprising an electrode array (14) including multiple electrodes (20a, 20b, 22a, 22b) along the elongated member (16). Coates teaches that “[o]ne or more electrode characteristics may influence an electric field generated by an electrode” ([0091]), including electrode length and spacing of neighboring electrodes ([0091]; [0093]). Coates further teaches “[e]lectrodes of electrode array 14 a may also be similar in construction and composition... [h]owever, in some examples, at least one electrode of electrode array 14 a may differ in at least one electrode characteristic from at least one other electrode of electrode array 14 a, such that the electric field 15 a generated by delivery of an electrical signal by each electrode 20 a, 20 b, 22 a, 22 b of electrode array 14 is substantially uniform along electrode array 14 a for a given tissue site” ([0095]). The electrodes of electrode array (14 a) may differ in length to generate substantially uniform electric fields or may be the same ([0096]-[0099]). Further, the electrodes “may be spaced any suitable distance from each other, and the spacing between the respective electrodes of electrode array 14 a as well as other dimensions of catheter 12 may vary based on the particular application for which catheter 12 is intended to be used” 
Further, Stewart discloses the method of generating, using a signal generator (generator 16), a first pulse waveform and delivering, while the linear distal portion is set at the first orientation, the first pulse waveform to the plurality of electrodes (40). Stewart discloses the monophasic deliveries may be delivered in a bipolar manner and the adjacent electrodes (40) may have opposite polarities ([0076], the method may be performed using only one device 12; also see [0062]; [0049], see device for delivering pulses for electroporation and ablation of tissue; [0072]-[0073], various methods of destroying target tissue through electroporation), however Stewart in view of Coates are silent regarding generating a first pulse waveform having a voltage amplitude of at least about 700 V and delivering the first pulse waveform to the plurality of electrodes such that the set of distal electrodes are activated with a first  first orientation; generating, using the signal generator, a second pulse waveform having a voltage amplitude of at least about 700 V; and delivering, while the linear distal portion is set at the second orientation, the second pulse waveform to the plurality of electrodes such that the set of distal electrodes are activated with the first polarity and the set of proximal electrodes are activated with the second polarity to collectively generate a pulsed electric field that produces an ablation zone in the second portion of the tissue wall having a depth that is approximately equal to a depth of the ablation zone produced in the first portion of the tissue wall.
However, in the same field of endeavor, Viswanathan (see Figs. 1 and 7, see ablation system 100, ablation device 110, 300; [0083]) teaches a similar method, comprising positioning a linear shaft (catheter 310) of an ablation device in a cardiac chamber of a heart of a subject ([0083], [0195]-[0196]). The ablation device includes a plurality of electrodes (electrodes 314) comprising a set of distal electrodes and a set of proximal electrodes (see distal and proximal electrodes 314 in Fig. 3). Each electrode from the plurality of electrodes has an insulated lead associated therewith configured to withstand a potential difference of at least about 700 V without dielectric breakdown of its corresponding insulation (see [0073]-[0074], [0082], “Each of the electrodes of the ablation devices discussed herein may be connected to an insulated electrical lead”; thereby meeting the limitations of claim 26). Viswanathan further teaches the method of generating, using a signal generator (signal generator 122 in Fig. 1; see [0073]-[0074]), a first pulse waveform having a voltage amplitude of at least about 700 V (see [0073]-[0074] for 700V; also see [0202] and methods in [0195]-[0197]) and teaches delivering the pulse waveforms to the plurality of electrodes such that the set of distal electrodes are activated with a first polarity and the set of proximal electrodes are activated with a second polarity opposite the first polarity to collectively generate a pulsed electric field that produces an ablation zone in the tissue wall (see [0074], the ablation device may include 
Although Stewart discloses the most distal proximal electrode of the set of proximal electrodes and the most proximal distal electrode of the set of distal electrodes separated by a second spacing (see ‘second spacing’ of linear shaft 22 separating electrodes 40A), Stewart in view of Coates and Viswanathan are silent regarding the linear shaft comprising a flexible shaft portion, the flexible shaft potion having a portion length of the second spacing and a sensor disposed at the flexible shaft portion. 
However, in the same field of endeavor, Govari (Figs. 1-5) teaches a similar method and system (10) comprising an ablation device (catheter 14, distal tip 18 in Fig. 1; [0038], for ablative procedures) including a linear shaft comprising a flexible shaft portion (see Figs. 2-3; specifically Fig. 5 for ‘flexible’ shaft portion and spring 63). The flexible shaft portion includes a contact force sensor (53) comprising a spring (63) in the form of a double helix, and an ultrasonic transducer (55). Govari teaches that the “contact force sensor 53 acts as a joint between the tip 47 and the segment proximal to the contact force sensor 53. If there is no force on the tip 47, or if the force is parallel to the axis of symmetry 51, then the distal and proximal ends of the spring 63 align, and the axis of symmetry 51 aligns with the longitudinal axis 67 of the distal portion of the catheter (proximal to the contact force sensor 53). If there is an asymmetrical force on the tip, then the two axes do not align. In all cases the orientation of the transducer, the beam emitted by the transducer; may be calculated, and the alignment or nonalignment of the two axes may be determined” ([0051]). As such, when the ablation electrode (45) is forced into contact with the targeted tissue (as best illustrated in Fig. 5), the contact force sensor (53) is utilized in order to ensure a desired contact force is established and maintained between the probe and the target (abstract), thereby increasing control and accuracy of the RF ablation procedure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by 
Regarding claim 25, Stewart in view of Coates and further in view of Viswanathan and Govari teach all of the limitations of the method according to claim 24. Stewart further discloses wherein the cardiac chamber is an endocardial space of an atrium ([0023]-[0025], see endocardial space; [0077], “the first treatment device 12 may be positioned within the heart on an endocardial surface”).
Regarding claim 28, Stewart in view of Coates and further in view of Viswanathan and Govari teach all of the limitations of the method according to claim 24. Stewart discloses wherein the set of distal electrodes (Fig. 5) includes: a distal tip electrode (distal tip electrode 40B) disposed at a tip of the linear shaft (22); and one or more distal electrodes (see distal electrodes 40A) disposed proximal to the distal tip electrode (40B), a third spacing separating the distal tip electrode (40B) and an adjacent distal electrode of the one or more distal electrodes (see Fig. 5 for a ‘third spacing’ of the linear shaft 22 separating distal tip electrode 40B and an adjacent distal electrode 40A).
Regarding claim 33, Stewart in view of Coates and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 1. Stewart further discloses wherein the signal generator (generator 16 in Fig. 5) is configured to activate the distal tip electrode (40B) and the set of proximal electrodes (40A) to generate the pulsed electric field ([0049], see device for delivering pulses for electroporation and ablation of tissue; [0072]-[0073], various methods of destroying target tissue through electroporation; [0076], may be performed using one device 12).
Further, in view of the prior combination of Stewart in view of Coates and further in view of Viswanathan and Govari, Stewart in view of Coates and further in view of Viswanathan and Govari teach all of the structural limitations of the claim, and therefore necessarily provide a device capable of 
Regarding claim 35, Stewart in view of Coates and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 11. Stewart further discloses wherein the first spacing is approximately equal to the third spacing (see Fig. 5 for spacings of approximately equal size. 
Regarding claim 39, Stewart in view of Coates and further in view of Viswanathan and Govari teach all of the limitations of the method according to claim 24. Stewart further discloses wherein the linear shaft (elongate body 22 in Fig. 5) set at the first orientation is approximately normal to the first portion of the tissue wall (see Figs. 19 and 20 for device 12 and distal portion 28 at a ‘first orientation’), and the linear shaft set at the second orientation is obliquely apposed to the tissue wall (see Fig. 19 for device 14 illustrating a ‘second orientation’). As broadly claimed, the linear shaft (elongate body 22 in Fig. 5) is capable of being set at various orientations, including those illustrated in Figures 19 and 20 of Stewart. 
Claims 7, 20-21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Coates and further in view of Viswanathan and Govari as applied to claims 1, 5, 10-11, 15-17, 22, 24-26, 28, 33, 35 and 39  above, and further in view of Cao et al., (hereinafter ‘Cao’, U.S. PGPub. No. 2014/0257130).
Regarding claim 7
However, in the same field of endeavor, Cao teaches a similar apparatus (catheter 10 in Fig. 1) having a distal end region (12) and a proximal end region (14) including an ablation element (16) disposed at the distal end region (12). Cao teaches a pull wire (18) extends through the catheter (10) and may be fixed to the distal end region (12) and extends out from the proximal end region (14). Relative movement of the pull wire (18) and the proximal end region (14) are used in order to deflect the distal end region, which may help with steering or with positioning the ablation element ([0020]), thereby increasing control and accuracy of placement. It is well known in the art (as can be seen in Cao) to provide a pull wire in order to aid in deflection and steering of a catheter shaft and achieve desired positioning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Stewart in view Coates and further in view of Viswanathan and Govari to include a pull wire coupled to a location along the distal portion of the linear shaft as taught by Cao in order to deflect the distal end region, which may help with steering or with positioning the ablation element ([0020]), thereby increasing control and accuracy of placement.
Regarding claim 20, Stewart in view of Coates and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 11. Stewart further discloses that “[t]he handle 42 may also include one or more actuation or control features that allow a user to control, deflect, steer, or otherwise manipulate a distal portion of the device(s) 12, 14 from the proximal portion of the device. For example, the handle 42 may include one or more components such as a lever or knob for manipulating the elongate body 22 and/or additional components of the device(s) 12, 14” ([0065]). 
Stewart in view of Coates and Viswanathan fail to explicitly disclose a pull wire including proximal and distal ends, the distal end of the pull wire coupled to the linear shaft at a location distal to the set of proximal electrodes and near the distal end of a portion of the linear shaft separating the most distal proximal electrode of the set of proximal electrodes from the most proximal distal electrode of the set of distal electrodes, the proximal end of the pull wire coupled to an actuation mechanism, the pull wire configured to be actuated via the actuation mechanism to deflect the linear shaft such that the portion of the linear shaft deflects with the deflection of the linear shaft.
However, in the same field of endeavor, Cao teaches a similar apparatus (catheter 10 in Fig. 1) having a distal end region (12) and a proximal end region (14) including an ablation element (16) disposed at the distal end region (12). Cao teaches a pull wire (18) extends through the catheter (10) and may be fixed to the distal end region (12) and extends out from the proximal end region (14). Relative movement of the pull wire (18) and the proximal end region (14) are used in order to deflect the distal end region, which may help with steering or with positioning the ablation element ([0020]), thereby increasing control and accuracy of placement. It is well known in the art (as can be seen in Cao) to provide a pull wire in order to aid in deflection and steering of a catheter shaft and achieve desired positioning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Stewart in view Coates and further in view of Viswanathan and Govari to include a pull wire and associated configuration as taught by Cao in order to deflect the distal end region, which may help with steering or with positioning the ablation element ([0020]), thereby increasing control and accuracy of placement.
Regarding claim 21, Stewart in view of Coates and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 11. Stewart further discloses that “[t]he handle 42 may also include one or more actuation or control features that allow a user to control, deflect, steer, or otherwise manipulate a distal portion of the device(s) 12, 14 from the proximal portion of the device. For example, the handle 42 may include one or more components such as a lever or knob for manipulating the elongate body 22 and/or additional components of the device(s) 12, 14” ([0065]). Stewart in view of Coates and Viswanathan fail to explicitly disclose a pull wire including proximal and distal ends, the distal end of the pull wire coupled to the distal portion of the linear shaft, the proximal end of the pull wire coupled to an actuation mechanism, the pull wire configured to be actuated via the actuation mechanism so as to deflect the linear shaft.
However, in the same field of endeavor, Cao teaches a similar apparatus (catheter 10 in Fig. 1) having a distal end region (12) and a proximal end region (14) including an ablation element (16) disposed at the distal end region (12). Cao teaches a pull wire (18) extends through the catheter (10) and 
Regarding claim 29, Stewart in view of Coates and further in view of Viswanathan and Govari teach all of the limitations of the method according to claim 24. Stewart discloses that “[t]he handle 42 may also include one or more actuation or control features that allow a user to control, deflect, steer, or otherwise manipulate a distal portion of the device(s) 12, 14 from the proximal portion of the device. For example, the handle 42 may include one or more components such as a lever or knob for manipulating the elongate body 22 and/or additional components of the device(s) 12, 14” ([0065]). However, Stewart in view of Coates and further in view of Viswanathan and Govari are silent rewarding a pull wire coupled to the distal portion to deflect the distal portion to steer the ablation device.
However, in the same field of endeavor, Cao teaches a similar apparatus (catheter 10 in Fig. 1) having a distal end region (12) and a proximal end region (14) including an ablation element (16) disposed at the distal end region (12). Cao teaches a pull wire (18) extends through the catheter (10) and may be fixed to the distal end region (12) and extends out from the proximal end region (14). Relative movement of the pull wire (18) and the proximal end region (14) are used in order to deflect the distal end region, which may help with steering or with positioning the ablation element ([0020]), thereby increasing control and accuracy of placement. It is well known in the art (as can be seen in Cao) to provide a pull wire in order to aid in deflection and steering of a catheter shaft and achieve desired positioning. .
Claims 8-9, 18-19, 34 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Coates and Viswanathan as applied to claims 1, 5, 10-11, 15-17, 22, 24-26, 28, 33, 35 and 39 above, and further in view of Chen (hereinafter ‘Chen’, U.S. Pat. 9,827,036). 
Regarding claim 8, Stewart in view of Coates and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 1. Although Stewart discloses a first spacing and second spacing (see rejection of claim 1 above; also see Fig. 5), Stewart in view of Coates and further in view of Viswanathan and Govari are silent regarding wherein each of the first spacing and the second spacing is about 0.5 mm to about 12 mm. 
However, in the same field of endeavor, Chen teaches a similar apparatus comprising an annular ring (4 in Fig. 1) including a plurality of electrodes (5) configured to conduct ablation. Chen teaches that the number of electrodes can vary from the range of 3 to 30 and are preferably made of platinum-iridium alloy, gold, stainless steel or nickel alloy. Further, the length of the electrode (5) may vary, “generally in the range of 1.2-4 mm, more suitably 2-3.5 mm” and the “[e]dge space between the adjacent electrodes suitably can be in the range of 0.5-10 mm, more suitably 1-5 mm” (col. 15, ll. 28-38). Chen teaches that the electrodes may be separated by an equal distance or the first electrode, for example, may be farther in distance from the other electrodes, thereby providing different size spacing between the electrodes (col. 4, ll. 34-38). Further, Chen teaches that this multi-electrode design is utilized to “improve the efficacy and safety of ablation, and achieve signal analysis and preferably simultaneous ablation by a plurality of electrodes. This can also improve target accuracy, achieve timely judgment of ablation effect and save operation time” (col. 16, ll. 21-26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first spacing and the second spacing as taught by In re Alter, 105 USPQ 233.
Regarding claim 9, Stewart in view of Coates and further in view of Viswanathan and further in view of Govari and Chen teach all of the limitations of the device according to claim 8. In view of the prior modification of Stewart in view of Coates and further in view of Viswanathan and further in view of Govari and Chen, the combination would necessarily teach wherein the ratio of the second spacing to the first spacing is between about 1 and about 20. See rejection of claim 8 above for obviousness rationale. 
Regarding claim 18, Stewart in view of Coates and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 11, but are silent regarding wherein: each proximal electrode from the set of proximal electrodes has a length of about 1 mm to about 6 mm, and each distal electrode from the set of distal electrodes has a length of about 1 mm to about 8 mm.
 However, in the same field of endeavor, Chen teaches a similar apparatus comprising an annular ring (4 in Fig. 1) including a plurality of electrodes (5) configured to conduct ablation. Chen teaches that the number of electrodes can vary from the range of 3 to 30 and are preferably made of platinum-iridium alloy, gold, stainless steel or nickel alloy. Further, the length of the electrode (5) may vary, “generally in the range of 1.2-4 mm, more suitably 2-3.5 mm” and the “[e]dge space between the adjacent electrodes suitably can be in the range of 0.5-10 mm, more suitably 1-5 mm” (col. 15, ll. 28-38). Chen teaches that this multi-electrode design is utilized to “improve the efficacy and safety of ablation, and achieve signal analysis and preferably simultaneous ablation by a plurality of electrodes. This can also improve target accuracy, achieve timely judgment of ablation effect and save operation time” (col. 16, ll. 21-26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 19, Stewart in view of Coates and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 11. Although Coates teaches a different sized first and second spacing (see above), Stewart in view of Coates and further in view of Viswanathan and Govari are silent regarding wherein the ratio of the second spacing to the first spacing is between about 1 and about 20. 
However, in the same field of endeavor, Chen teaches a similar apparatus comprising an annular ring (4 in Fig. 1) including a plurality of electrodes (5) configured to conduct ablation. Chen teaches that the number of electrodes can vary from the range of 3 to 30 and are preferably made of platinum-iridium alloy, gold, stainless steel or nickel alloy. Further, the length of the electrode (5) may vary, “generally in the range of 1.2-4 mm, more suitably 2-3.5 mm” and the “[e]dge space between the adjacent electrodes suitably can be in the range of 0.5-10 mm, more suitably 1-5 mm” (col. 15, ll. 28-38). Chen teaches that the electrodes may be separated by an equal distance or the first electrode, for example, may be farther in distance from the other electrodes, thereby providing different size spacing between the electrodes (col. 4, ll. 34-38). Further, Chen teaches that this multi-electrode design is utilized to “improve the efficacy and safety of ablation, and achieve signal analysis and preferably simultaneous ablation by a plurality of electrodes. This can also improve target accuracy, achieve timely judgment of ablation effect and save In re Alter, 105 USPQ 233.
Regarding claim 34, Stewart in view of Coates and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 11. Although Stewart discloses a first, second and third spacing (see rejection of claim 11 above; also see Fig. 5), Stewart in view of Coates further in view of Viswanathan and Govari are silent regarding wherein each of the first, second, and third spacings are between about 0.5 mm and about 12 mm.
However, in the same field of endeavor, Chen teaches a similar apparatus comprising an annular ring (4 in Fig. 1) including a plurality of electrodes (5) configured to conduct ablation. Chen teaches that the number of electrodes can vary from the range of 3 to 30 and are preferably made of platinum-iridium alloy, gold, stainless steel or nickel alloy. Further, the length of the electrode (5) may vary, “generally in the range of 1.2-4 mm, more suitably 2-3.5 mm” and the “[e]dge space between the adjacent electrodes suitably can be in the range of 0.5-10 mm, more suitably 1-5 mm” (col. 15, ll. 28-38). Chen teaches that the electrodes may be separated by an equal distance or the first electrode, for example, may be farther in distance from the other electrodes, thereby providing different size spacing between the electrodes (col. 4, ll. 34-38). Further, Chen teaches that this multi-electrode design is utilized to “improve the efficacy and safety of ablation, and achieve signal analysis and preferably simultaneous ablation by a plurality of electrodes. This can also improve target accuracy, achieve timely judgment of ablation effect and save operation time” (col. 16, ll. 21-26). Therefore, it would have been obvious to one of ordinary skill in the In re Alter, 105 USPQ 233.
Regarding claim 36, Stewart in view of Coates and further in view of Viswanathan and Govari teach all of the limitations of the method according to claim 28. Although Stewart discloses a first, second and third spacing (see rejection of claim 24 above; also see Fig. 5), Stewart in view of Coates and further in view of Viswanathan and Govari are silent regarding wherein each of the first, second, and third spacings are between about 0.5 mm and about 12 mm.
However, in the same field of endeavor, Chen teaches a similar apparatus comprising an annular ring (4 in Fig. 1) including a plurality of electrodes (5) configured to conduct ablation. Chen teaches that the number of electrodes can vary from the range of 3 to 30 and are preferably made of platinum-iridium alloy, gold, stainless steel or nickel alloy. Further, the length of the electrode (5) may vary, “generally in the range of 1.2-4 mm, more suitably 2-3.5 mm” and the “[e]dge space between the adjacent electrodes suitably can be in the range of 0.5-10 mm, more suitably 1-5 mm” (col. 15, ll. 28-38). Chen teaches that the electrodes may be separated by an equal distance or the first electrode, for example, may be farther in distance from the other electrodes, thereby providing different size spacing between the electrodes (col. 4, ll. 34-38). Further, Chen teaches that this multi-electrode design is utilized to “improve the efficacy and safety of ablation, and achieve signal analysis and preferably simultaneous ablation by a plurality of electrodes. This can also improve target accuracy, achieve timely judgment of ablation effect and save operation time” (col. 16, ll. 21-26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first, second and third spacing as taught by In re Alter, 105 USPQ 233.
Regarding claim 37, Stewart in view of Coates and further in view of Viswanathan and Govari teach all of the limitations of the method according to claim 24. Although Coates teaches a different sized first and second spacing (see above), Stewart in view of Coates and further in view of Viswanathan and Govari are silent regarding wherein the ratio of the second spacing to the first spacing is between about 1 and about 20. 
However, in the same field of endeavor, Chen teaches a similar apparatus comprising an annular ring (4 in Fig. 1) including a plurality of electrodes (5) configured to conduct ablation. Chen teaches that the number of electrodes can vary from the range of 3 to 30 and are preferably made of platinum-iridium alloy, gold, stainless steel or nickel alloy. Further, the length of the electrode (5) may vary, “generally in the range of 1.2-4 mm, more suitably 2-3.5 mm” and the “[e]dge space between the adjacent electrodes suitably can be in the range of 0.5-10 mm, more suitably 1-5 mm” (col. 15, ll. 28-38). Chen teaches that the electrodes may be separated by an equal distance or the first electrode, for example, may be farther in distance from the other electrodes, thereby providing different size spacing between the electrodes (col. 4, ll. 34-38). Further, Chen teaches that this multi-electrode design is utilized to “improve the efficacy and safety of ablation, and achieve signal analysis and preferably simultaneous ablation by a plurality of electrodes. This can also improve target accuracy, achieve timely judgment of ablation effect and save operation time” (col. 16, ll. 21-26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first spacing and the second spacing as taught by Stewart in view of Coates and further in view of Viswanathan and Govari such that wherein the ratio of In re Alter, 105 USPQ 233.
Regarding claim 38, Stewart in view of Coates and further in view of Viswanathan and Govari teach all of the limitations of the method according to claim 24, but are silent regarding wherein: each proximal electrode from the set of proximal electrodes has a length of about 1 mm to about 6 mm, and each distal electrode from the set of distal electrodes has a length of about 1 mm to about 8 mm.
 However, in the same field of endeavor, Chen teaches a similar apparatus comprising an annular ring (4 in Fig. 1) including a plurality of electrodes (5) configured to conduct ablation. Chen teaches that the number of electrodes can vary from the range of 3 to 30 and are preferably made of platinum-iridium alloy, gold, stainless steel or nickel alloy. Further, the length of the electrode (5) may vary, “generally in the range of 1.2-4 mm, more suitably 2-3.5 mm” and the “[e]dge space between the adjacent electrodes suitably can be in the range of 0.5-10 mm, more suitably 1-5 mm” (col. 15, ll. 28-38). Chen teaches that this multi-electrode design is utilized to “improve the efficacy and safety of ablation, and achieve signal analysis and preferably simultaneous ablation by a plurality of electrodes. This can also improve target accuracy, achieve timely judgment of ablation effect and save operation time” (col. 16, ll. 21-26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrode lengths as taught by Stewart in view of Coates and further in view of Viswanathan and Govari such that each proximal electrode from the set of proximal electrodes has a length of about 1 mm to about 6 mm, and each distal electrode from the set of distal electrodes has a length of about 1 mm to about 8 mm as taught by Chen. Doing so provides a multi-electrode design configured to “improve the efficacy and safety of ablation, and achieve signal analysis and preferably simultaneous ablation by a plurality of electrodes” (col. 16, ll. 21-26), thereby increasing accuracy and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Coates and further in view of Viswanathan and Govari as applied to claim 22 above, and further in view of Viswanathan.
Regarding claim 23, Stewart in view of Cotes and further in view of Viswanathan and Basu teach all of the limitations of the apparatus according to claim 22, but are silent regarding wherein a subset of the set of distal electrodes is configured to measure electrocardiogram (ECG) data.
However, in the same field of endeavor, Viswanathan further teaches an ablation device including a shaft lumen and a set of splines extending from a distal end of the shaft lumen wherein each spline of the set of splines may include one or more electrodes formed on a surface of that spline ([0211]). Viswanathan teaches the one or more electrodes on each spline of the set of splines of the ablation device may be configured for receiving an ECG signal for recording electrophysiology data ([0211] -[0212]; also see [0012] for the set of electrodes for each spline in the set of splines may include at least one electrode configured for ablation and at least one electrode configured for receiving an ECG signal). It is well known in the art (as can be seen in Viswanathan) that electrophysiology data may be recorded and used to generate an anatomical map that may be used to compare electrophysiology data recorded before and after energy delivery, thereby determining the effectiveness of tissue ablation ([0076], [0213]) and improving safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Stewart in view of Coates and further in view of Viswanathan and Govari to further include a subset of the set of distal electrodes is configured to measure electrocardiogram (ECG) data as taught by Viswanathan in order to provide that electrophysiology data that may be recorded and used to generate an anatomical map that may be used to .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Coates and further in view of Viswanathan and Govari as applied to claims 1, 5, 10-11, 15-17, 22, 24-26, 28, 33, 35 and 39 above, and further in view of Govari and Viswanathan.
Regarding claim 30, Stewart in view of Coates and further in view of Viswanathan and Govari teach all of the limitations of the method according to claim 24.
Govari (Figs. 1-5) further teaches a similar method and system (10) comprising an ablation device (catheter 14, distal tip 18 in Fig. 1; [0038], for ablative procedures) including a transmitter (61) and a receiver (59) that operate with a positioning subsystem. The positioning subsystem further comprises a magnetic position tracking arrangement that determines the position and orientation of the catheter (14) by generating magnetic fields in a predefined working volume and sensing these fields at the catheter, using field generating coils (28) fixed in a location pad positioned beneath the patient ([0044]; see coils 28 in Fig. 1; [0049]). The receiver (59) may be a set of three coils (such as that illustrated in Figure 4) and may provide a dual function. Govari teaches “[f]or a first function, the three coils act as a location detector for the distal end, by generating position-dependent signals from incident RF radiation produced by external field generating coils 28 (FIG. 1). The field generating coils 28 (typically also three) are fixed in a location pad that is positioned beneath a patient. Analysis of the position-dependent signal levels in the three receiving coils gives the location and the orientation of the distal end” ([0049]). Further, “[a]s a second function, the three coils generate force-dependent signals from the incident RF radiation produced by a transmitter 61. The two types of signals in the three coils—position-dependent and force dependent—may be easily distinguished by using different frequencies for the force transmitter and for the external RF radiators. Analysis of the force-dependent signals gives the magnitude of the force on the distal tip. The analysis also gives the orientation of the distal tip with respect to the axis of the proximal end of a spring 63 in the contact force sensor 53, i.e., the amount of bending of the helical spring” ([0050]). This configuration is utilized in order to provide valuable information regarding the 
Stewart in view of Coates and further in view of Viswanathan and further in view of Govari and Govari fail to explicitly disclose a set of signals from a subset of the set of distal electrodes.
However, in the same field of endeavor, Viswanathan further teaches an ablation device including a shaft lumen and a set of splines extending from a distal end of the shaft lumen wherein each spline of the set of splines may include one or more electrodes formed on a surface of that spline ([0211]). Viswanathan teaches the one or more electrodes on each spline of the set of splines of the ablation device may be configured for receiving an ECG signal for recording electrophysiology data ([0211]-[0212]; also see [0012] for the set of electrodes for each spline in the set of splines may include at least one electrode configured for ablation and at least one electrode configured for receiving an ECG signal). It is well known in the art (as can be seen in Viswanathan) that electrophysiology data may be recorded and used to generate an anatomical map that may be used to compare electrophysiology data recorded before and after energy delivery, thereby determining the effectiveness of tissue ablation ([0076], [0213]) and improving safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Stewart in view of Coates and further in view of Viswanathan and Govari to further include wherein the set of signals are received from a subset of the set of distal electrodes as taught by Viswanathan. Doing so provides electrophysiology data that .
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Coates and further in view of Viswanathan and Govari as applied to claims 1, 5, 10-11, 15-17, 22, 24-26, 28, 33, 35 and 39 above, and further in view of Mackey (hereinafter ‘Mackey’, U.S. Pat. 5,837,001). 
Regarding claim 31, Stewart in view of Coates and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 1, but are silent regarding wherein the first length of the distal tip electrode is between about 1 mm and about 8 mm, and the second length of the at least one proximal electrode is between about 1 mm and about 6 mm.
However, in the same field of endeavor, Mackey teaches a similar system (Fig. 2) comprising a catheter (200) configured with multiple electrodes serially spaced in an axial direction along the catheter (200). The catheter (200) includes a tip electrode (202) having a first length ranging from 2-4 mm and conductive ring electrodes (204) having a second length of approximately 2 mm in axial length (col. 5, line 57-col. 6, line 12). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrode lengths as taught by Stewart in view of Coates and further in view of Viswanathan and Govari to include wherein the first length of the distal tip electrode is between about 1 mm and about 8 mm, and the second length of the at least one proximal electrode is between about 1 mm and about 6 mm as taught by Mackey as applicant appears to have placed no criticality on the claimed range and since it has been held that "[i]n  the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Coates and further in view of Viswanathan and Govari as applied to claims 1, 5, 10-11, 15-17, 22, 24-26, 28, 33, 35 and 39 above, and further in view of Coates.
Regarding claim 32, Stewart in view of Coates and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 1, but are silent regarding wherein the set of proximal electrodes further includes a proximal electrode having a third length different from the second length.
 Coates teaches a similar system (10 in Fig. 1A; also see Figs. 1B-3B) including an ablation device (catheter 12) comprising an electrode array (14) including multiple electrodes (20a, 20b, 22a, 22b) along the elongated member (16). Coates teaches that “[o]ne or more electrode characteristics may influence an electric field generated by an electrode” ([0091]), including electrode length and spacing of neighboring electrodes ([0091]; [0093]). Coates further teaches “[e]lectrodes of electrode array 14 a may also be similar in construction and composition... [h]owever, in some examples, at least one electrode of electrode array 14 a may differ in at least one electrode characteristic from at least one other electrode of electrode array 14 a, such that the electric field 15 a generated by delivery of an electrical signal by each electrode 20 a, 20 b, 22 a, 22 b of electrode array 14 is substantially uniform along electrode array 14 a for a given tissue site” ([0095]). The electrodes of electrode array (14 a) may differ in length to generate substantially uniform electric fields or may be the same ([0096]-[0099]). Coates teaches that multi-electrode catheters, such as ablation catheters, including an array of substantially identical electrodes may generate a non-uniform electric field ([0061], therefore, it would be beneficial to provide at least one that differs in at least one electrode characteristic from another electrode of the electrode array ([0062], including electrode length and spacing between electrodes). As such, it is well known in the art (as can be seen in Coates) to provide electrode configurations including electrodes of various lengths and spacing in order to provide a more desirable and uniform electric field ([0061]), thereby increasing accuracy, efficiency and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrode configuration as taught by Stewart in view of Coates . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 7-11, 15-26 and 28-39 have been considered but are moot because the amendment has necessitated a new grounds of rejection.
Applicant has reproduced portions of the Non-Final Office Action filed July 29th, 2021 (pages 11-12) and has argued (page 12) that “Coates does not disclose electrodes having various spacing such that a sensor disposed on a linear shaft portion between a pair of electrodes having a greater spacing than a spacing of a different pair of electrodes” and “[f]urther, Coates does not disclose a flexible linear shaft portion separating electrodes and a sensor disposed on the flexible linear shaft portion”. 
It is the Examiner’s position that Coates cures the deficiencies of Stewart regarding the spacings and lengths of the electrodes (see rejection above). Coates teaches that it is well known in the art to provide electrode configurations including electrodes of various lengths and spacing in order to provide a more desirable and uniform electric field ([0061]), thereby increasing accuracy, efficiency and safety. Coates however is silent regarding a sensor disposed at the flexible shaft portion as recited in the amended limitations. 
Govari further cures these deficiencies by teaching a system and method comprising a sensor disposed at the flexible shaft portion. See rejection above for further clarification.
In view of the amended limitation, it is the Examiner’s position that Stewart et al., (U.S. PGPub. No. 2018/0303543) in view of Coates (U.S. PGPub. No. 2019/0223949) and further in view of Viswanathan et al., (U.S. PGPub. No. 2018/0085160) and Govari et al., (U.S. PGPub. No. 2017/0172666) teach each and every limitation of amended independent claims 1, 11 and 24.
Regarding the arguments (page 12) directed towards the reference Basu, it is noted that this reference is not used in the action set forth above. 
No further arguments have been set forth regarding the dependent claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/C.A.D./Examiner, Art Unit 3794  



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794